Case 0:18-cv-60257-BB Document 155 Entered on FLSD Docket 12/11/2018 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-cv-60257-BLOOM/Valle

  SENTRY DATA SYSTEMS, INC.,

        Plaintiff,
  v.

  CVS PHARMACY, INC.,
  and WELLPARTNER, LLC,

       Defendants.
  _____________________________________/

       JOINT MOTION TO STAY DISCOVERY AND ALL OTHER PROCEEDINGS

         Plaintiff Sentry Data Systems, Inc., and Defendants CVS Pharmacy, Inc. and

  Wellpartner, LLC (together, “Defendants”) (collectively, the “Parties”) jointly move for a stay of

  discovery and all proceedings through and including January 25, 2019, so that the Parties may

  conduct voluntary early mediation and potentially resolve this dispute. The Parties have been

  engaged in productive settlement talks and would like to devote their attention to further talks

  without incurring the burden and expense associated with ongoing litigation.

         In support of their joint motion, the Parties state the following:

         1.   Plaintiff initiated this action by filing its original Complaint (DE 1) on February 5,

  2018. Defendants thereafter moved to dismiss Plaintiff’s original Complaint.

         2.   On August 27, 2018, the Court issued an Order (DE 115), which, among other

  things, denied in part and granted in part Defendants’ motion to dismiss, dismissing without

  prejudice Plaintiff’s claim for illegal tying under the Sherman Act, and permitting Plaintiff to file

  an Amended Complaint.

         3.   Plaintiff’s Amended Complaint (DE 121) was filed on September 10, 2018.
Case 0:18-cv-60257-BB Document 155 Entered on FLSD Docket 12/11/2018 Page 2 of 4



         4.   Defendants filed a motion to dismiss certain counts in the Amended Complaint (DE

  127). That motion has been fully briefed and is ripe for adjudication.

         5.   The parties have exchanged written discovery requests and responses, including

  interrogatories and responses thereto, requests for production of documents and responses and

  objections thereto, and requests for admissions and responses and objections thereto.

         6.   Sentry has served certain third party document subpoenas. Some of the third parties

  have already produced documents in response to the subpoenas.

         7.   Over the last several weeks, the Parties have engaged in settlement discussions in an

  effort to narrow or resolve this dispute. Those discussions have occurred between outside

  counsel for the Parties, as well as between each side’s business personnel. The discussions have

  occurred in good faith and have been productive. Accordingly, both sides believe that further

  discussions might result in the amicable resolution of this matter.

         8.   The parties anticipate engaging in further discussions and have scheduled a

  mediation session for January 16, 2019.

         9.   In an effort to conserve judicial resources as well as the Parties’ resources, and avoid

  the time and distraction associated with further litigation, the Parties have agreed, subject to this

  Court’s approval, to a stay of these proceedings through and including January 25, 2019, so that

  the parties may dedicate their efforts to settlement discussions and mediation.

         10. Specifically, the Parties jointly request:     (a) a stay of proceedings through and

  including January 25, 2019, so that the Parties may mediate and potentially resolve this dispute;

  and (b) that the Parties be directed to file with the Court by February 1, 2019 a status report

  concerning whether this matter may be closed, whether the stay should be continued, or setting

  forth a proposed schedule for proceedings going forward.




                                                  -2-
Case 0:18-cv-60257-BB Document 155 Entered on FLSD Docket 12/11/2018 Page 3 of 4



         11. The granting of this joint motion will not prejudice any party and is being sought in

  good faith and not for delay or any other improper purpose.

                                          CONCLUSION

         The Parties respectfully request that the Court enter the attached Order staying these

  proceeding through and including January 25, 2019 and directing the parties to file a status report

  by February 1, 2019, so that in the interim, the Parties may focus on negotiations and mediation

  and potentially resolve this dispute.

  Dated: December 11, 2018                          Respectfully submitted,

  KOZYAK TROPIN THROCKMORTON LLP                   BOIES SCHILLER FLEXNER LLP
  2525 Ponce de Leon Boulevard, 9th Floor
  Miami, FL 33134                                  By:/s/ Chris G. Renner
  Tel: (305) 372-1800
  Fax: (305) 372-3508                              Stephen N. Zack, Esq.
                                                   Florida Bar No. 145215
  By: /s/ Gail McQuilkin                           100 SE Second Street, Suite 2800
     Harley S. Tropin, Esq.                        Miami, Florida 33131
     Florida Bar No. 241253                        Telephone: (305) 539-8400
     Gail A. McQuilkin                             Facsimile: (305) 539-1307
                                                   Email: szack@bsfllp.com
  DECHERT LLP
                                                   Carl E. Goldfarb, Esq.
  Michael G. Cowie (pro hac vice)                  Florida Bar No. 125891
  1900 K Street, NW                                Travis Robert-Ritter, Esq.
  Washington, D.C. 20006                           Florida Bar No. 103936
                                                   401 East Las Olas Boulevard, Suite 1200
  Michael S. Doluisio (pro hac vice)               Fort Lauderdale, Florida 33301
  Stuart T. Steinberg (pro hac vice)               Telephone: (954) 356-0011
  2929 Arch St.                                    Facsimile: (954) 356-0022
  Philadelphia, PA 19104                           Email: cgoldfarb@bsfllp.com
                                                   Email: tritter@bsfllp.com
  Counsel for Defendants
                                                   Christopher G. Renner, Esq.
                                                   (pro hac vice)
                                                   1401 New York Ave., NW
                                                   Washington, DC 20005
                                                   Telephone: (202) 237-2727


                                                  -3-
Case 0:18-cv-60257-BB Document 155 Entered on FLSD Docket 12/11/2018 Page 4 of 4



                                                   Facsimile: (202) 237-6131
                                                   Email: crenner@bsfllp.com

                                                   Counsel for Plaintiff


                                  CERTIFICATE OF SERVICE

         I hereby certify that on December 11, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                 By: /s/ Gail A. McQuilkin

  11C6108




                                                  -4-
